DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present U.S. non-provisional application is being examined under the first-inventor-to-file provisions of the AIA . The present U.S. non-provisional application, filed on November 11, 2020, claims benefit to a U.S. provisional application, filed on November 14, 2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 11, 2021 was filed        before the mailing of a first Office action in the present U.S. non-provisional application,                   in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101 which forms the basis for all non-eligibility rejections set forth in this Office action:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 25-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-eligible subject matter.
Claims 25-30 are directed to a computer-readable medium. However, the claimed invention as directed to “[a] computer-readable medium” is construed to include transitory signals per se, and accordingly is considered as directed to non-eligible subject matter. Ex parte Mewherter, 107 USPQ2d 1857 (PTAB 2013). A claim drawn to a computer-readable medium may be amended to narrow the claim to cover only statutory embodiments in order to overcome a Subject Matter Eligibility of Computer Readable Media, 1351 OG 212 (February 23, 2010).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2021/0266128 A1) in view of Abedini et al. (US 2019/0312619 A1).
1. A method of wireless communication (Zhang, FIG. 1-1), comprising: 
determining, by a node, to establish a first backhaul connection with a first upstream node for access link communications with a first downstream node (Zhang, para. [0146], “…For example, in FIG. 1-1, when signals over UB and DA are SDM, the method illustrated in embodiment one or two described above needs to be adopted to measure the interference of a signal over DA on a signal over UB so that the IAB node 2 can send the signal over DA by using an appropriate beam when UB and DA adopt SDM. For example, the IAB node 2 and the IAB node 1/IAB donor node select a DA beam with minimum interference on UB to send the signal over DA. Alternatively, according to a measurement result, the IAB node 1/IAB donor node allocates a transmit beam of UB and/or a transmit beam of DA, and/or a situation of pairing between transmit beams of UB and transmit beams of DA, and/or a multiplexing mode or a resource occupation situation of allocating between UB and DA.” emphasis added.); 
Abedini, paras. [0108], [0109], “…Based on the beam management procedure, base stations 105-c and 105-d may switch from the first beam pair link containing beams 315 to a second beam pair link containing beams 325. Based on the beam widths, directions, resources, or some combination of these parameters, this second beam pair link may correspond to a greater quality level than the first beam pair link. Base stations 105-c and 105-d may perform backhaul communications using this second beam pair link for the IAB system 300. [ ] Base station 105-d may perform a similar integration procedure with any neighboring base stations 105 detected in such a manner. In this way, base station 105-d may act as a relay device for multiple donor or relay base stations in the IAB system 300. Additionally, the neighboring base stations 105 may act as relay devices for base station 105-d based on the established backhaul links (e.g., in a multi-hop backhaul system)…” emphasis added.); 
establishing the first backhaul connection with the first upstream node based on a first transmit/receive beam pair (Zhang, para. [0146], “…For example, in FIG. 1-1, when signals over UB and DA are SDM, the method illustrated in embodiment one or two described above needs to be adopted to measure the interference of a signal over DA on a signal over UB so that the IAB node 2 can send the signal over DA by using an appropriate beam when UB and DA adopt SDM. For example, the IAB node 2 and the IAB node 1/IAB donor node select a DA beam with minimum interference on UB to send the signal over DA. Alternatively, according to a measurement result, the IAB node 1/IAB donor node allocates a transmit beam of UB and/or a transmit beam of DA, and/or a situation of pairing between transmit beams of UB and transmit beams of DA, and/or a multiplexing mode or a resource occupation situation of allocating between UB and DA.” emphasis added. Id.); and 
Abedini, paras. [0108], [0109], “…Based on the beam management procedure, base stations 105-c and 105-d may switch from the first beam pair link containing beams 315 to a second beam pair link containing beams 325. Based on the beam widths, directions, resources, or some combination of these parameters, this second beam pair link may correspond to a greater quality level than the first beam pair link. Base stations 105-c and 105-d may perform backhaul communications using this second beam pair link for the IAB system 300. [ ] Base station 105-d may perform a similar integration procedure with any neighboring base stations 105 detected in such a manner. In this way, base station 105-d may act as a relay device for multiple donor or relay base stations in the IAB system 300. Additionally, the neighboring base stations 105 may act as relay devices for base station 105-d based on the established backhaul links (e.g., in a multi-hop backhaul system)…” emphasis added. Id.)
Zhang et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Abedini et al. provides prior art disclosure and suggestions for the claimed invention, such as establishing the second backhaul connection with the second upstream node based on a second transmit/receive beam pair and while the first backhaul connection is established with the first upstream node (Abedini, paras. [0108], [0109], “…Based on the beam management procedure, base stations 105-c and 105-d may switch from the first beam pair link containing beams 315 to a second beam pair link containing beams 325. Based on the beam widths, directions, resources, or some combination of these parameters, this second beam pair link may correspond to a greater quality level than the first beam pair link. Base stations 105-c and 105-d may perform backhaul communications using this second beam pair link for the IAB system 300. [ ] Base station 105-d may perform a similar integration procedure with any neighboring base stations 105 detected in such a manner. In this way, base station 105-d may act as a relay device for multiple donor or relay base stations in the IAB system 300. Additionally, the neighboring base stations 105 may act as relay devices for base station 105-d based on the established backhaul links (e.g., in a multi-hop backhaul system)…” emphasis added. Id.) The prior art disclosure and suggestions of Abedini et al. are for reasons of acting as a relay device for multiple donor or relay base stations in an IAB system (Abedini, paras. [0108], [0109], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of acting as a relay device for multiple donor or relay base stations in an IAB system.
2. The method of claim 1, further comprising determining that a first beam for communicating with the first upstream node is desirable for access link communications with the first downstream node, wherein determining to establish the first backhaul connection is based on the first beam (Zhang, para. [0146], “…For example, in FIG. 1-1, when signals over UB and DA are SDM, the method illustrated in embodiment one or two described above needs to be adopted to measure the interference of a signal over DA on a signal over UB so that the IAB node 2 can send the signal over DA by using an appropriate beam when UB and DA adopt SDM. For example, the IAB node 2 and the IAB node 1/IAB donor node select a DA beam with minimum interference on UB to send the signal over DA. Alternatively, according to a measurement result, the IAB node 1/IAB donor node allocates a transmit beam of UB and/or a transmit beam of DA, and/or a situation of pairing between transmit beams of UB and transmit beams of DA, and/or a multiplexing mode or a resource occupation situation of allocating between UB and DA.” emphasis added. Id.)
3. The method of claim 2, further comprising performing beam training to determine signal measurements related to multiple transmit beams and multiple receive beams, wherein Abedini, paras. [0098], [0101], “…Base station 105-c and base station 105-d may perform beam training to establish a beam pair link between the base stations 105, where the beam pair link may be used for reliable backhaul transmissions. This beam pair link may include beam 325-a for base station 105-c and beam 325-b for base station 105-d. In some cases, beam 325-a may be an example of a transmit beam and beam 325-b may be an example of a receive beam. In other cases, beam 325-b may be a transmit beam and beam 325-a may be a receive beam. In yet other cases, one or both of the beams 325 may be used for both transmission and reception in the beam pair link. […] In some cases, to increase the reliability of establishing a first beam pair link with base station 105-c, base station 105-d may implement a different RSRP threshold for detecting an SSB 310 than a UE 115, such as UE 115-b. For example, relay devices may be configured with different (e.g., lower) RSRP thresholds than access devices. This RSRP threshold may indicate the minimum RSRP measurement for detecting an SSB 310—or any similar reference signal—for use as a reference to transmit a RACH preamble message on the corresponding resources...”)
4. The method of claim 2, further comprising determining that a second beam from the second upstream node is desirable for access link communications with the second downstream node, wherein determining to establish the second backhaul connection is based on the second beam (Abedini, paras. [0108], [0109], “…Based on the beam management procedure, base stations 105-c and 105-d may switch from the first beam pair link containing beams 315 to a second beam pair link containing beams 325. Based on the beam widths, directions, resources, or some combination of these parameters, this second beam pair link may correspond to a greater quality level than the first beam pair link. Base stations 105-c and 105-d may perform backhaul communications using this second beam pair Base station 105-d may perform a similar integration procedure with any neighboring base stations 105 detected in such a manner. In this way, base station 105-d may act as a relay device for multiple donor or relay base stations in the IAB system 300. Additionally, the neighboring base stations 105 may act as relay devices for base station 105-d based on the established backhaul links (e.g., in a multi-hop backhaul system)…” emphasis added. Id.)
5. The method of claim 4, further comprising performing beam training to determine signal measurements related to multiple transmit beams and multiple receive beams, wherein determining that the first beam is desirable for access link communications with the first downstream node and determining that the second beam is desirable for access link communications with the second downstream node is based on one or more of the signal measurements determined based on the beam training (Abedini, paras. [0098], [0101], “…Base station 105-c and base station 105-d may perform beam training to establish a beam pair link between the base stations 105, where the beam pair link may be used for reliable backhaul transmissions. This beam pair link may include beam 325-a for base station 105-c and beam 325-b for base station 105-d. In some cases, beam 325-a may be an example of a transmit beam and beam 325-b may be an example of a receive beam. In other cases, beam 325-b may be a transmit beam and beam 325-a may be a receive beam. In yet other cases, one or both of the beams 325 may be used for both transmission and reception in the beam pair link. […] In some cases, to increase the reliability of establishing a first beam pair link with base station 105-c, base station 105-d may implement a different RSRP threshold for detecting an SSB 310 than a UE 115, such as UE 115-b. For example, relay devices may be configured with different (e.g., lower) RSRP thresholds than access devices. This RSRP threshold may indicate the minimum RSRP measurement for detecting an SSB 310—or any similar reference signal—for use as a reference to transmit a RACH preamble message on the corresponding resources...” Id.)
Abedini, paras. [0098], [0101], “…Base station 105-c and base station 105-d may perform beam training to establish a beam pair link between the base stations 105, where the beam pair link may be used for reliable backhaul transmissions. This beam pair link may include beam 325-a for base station 105-c and beam 325-b for base station 105-d. In some cases, beam 325-a may be an example of a transmit beam and beam 325-b may be an example of a receive beam. In other cases, beam 325-b may be a transmit beam and beam 325-a may be a receive beam. In yet other cases, one or both of the beams 325 may be used for both transmission and reception in the beam pair link. […] In some cases, to increase the reliability of establishing a first beam pair link with base station 105-c, base station 105-d may implement a different RSRP threshold for detecting an SSB 310 than a UE 115, such as UE 115-b. For example, relay devices may be configured with different (e.g., lower) RSRP thresholds than access devices. This RSRP threshold may indicate the minimum RSRP measurement for detecting an SSB 310—or any similar reference signal—for use as a reference to transmit a RACH preamble message on the corresponding resources...” Id.)
7. The method of claim 6, wherein the first signal strength or quality measurement and the second signal strength or quality measurement correspond to at least one of a signal-to-noise ratio (SNR) or a signal-to-interference-and-noise ratio (SINR) (Zhang, para. [0158], “…The IAB node 2 sends measurement reference signals on the three channel measurement resources over a UB link by using candidate transmit beams of the UB link in sequence, and the IAB node 2 sends a measurement reference signal on the interference measurement resource over the UB link by using a candidate transmit beam corresponding to the DA link. […] The IAB donor node/IAB node 1 obtains in sequence a channel ”)
8. The method of claim 1, further comprising performing beam training and sending one or more beam reports to a centralized entity, wherein determining to establish the first backhaul connection and determining to establish the second backhaul connection are based on one or more commands received from the centralized entity based on the one or more beam reports (Zhang, paras. [0157], [0158], “For example, as shown in FIG. 5, through uplink measurement, available beams for the UB link are beams in FIG. 5. These beams may be dynamically allocated by the IAB donor node/IAB node 1 to data channel transmissions over UB/control channel transmissions over UB/measurement reference signals over UB. When UB and DA adopt the SDM, a beam of DA, which causes relatively small interference to all candidate beams of UB, may be selected according to the measurement result. […] The IAB donor node/IAB node 1 obtains in sequence a channel measurement result 1 (such as CQI1 or SINR1) corresponding to {channel measurement resource 1, interference measurement resource 4}, a channel measurement result 2 (such as CQI2 or SINR2) corresponding to {channel measurement resource 2, interference measurement resource 4}, and a channel measurement result 3 (such as CQI3 or SINR3) corresponding to {channel measurement resource 3, interference measurement resource 4} and feeds a channel measurement result, which is from {channel measurement result 1, channel measurement result 2, channel measurement results 3} and satisfies a predetermined characteristic, back to the IAB node 2 over a downlink.”)
Zhang, FIG. 1-1, Id.)
10. An apparatus for wireless communication (Zhang, FIG. 29), comprising: 
a transceiver (Zhang, FIG. 29, Id.); 
a memory configured to store instructions (Zhang, FIG. 29, Id.); and 
one or more processors communicatively coupled with the transceiver and the memory (Zhang, FIG. 29, Id.), wherein the one or more processors are configured to: 
determine to establish a first backhaul connection with a first upstream node for access link communications with a first downstream node (Zhang, para. [0146], Id.); 
determine to establish a second backhaul connection with a second upstream node for access link communications with a second downstream node (Abedini, paras. [0108], [0109], Id.); 
establish the first backhaul connection with the first upstream node based on a first transmit/receive beam pair (Zhang, para. [0146], Id.); and 
establish the second backhaul connection with the second upstream node based on a second transmit/receive beam pair and while the first backhaul connection is established with the first upstream node (Abedini, paras. [0108], [0109], Id. cf. Claim 1).
Zhang et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Abedini et al. provides prior art disclosure and suggestions for the claimed invention, such as establish the second backhaul connection with the second upstream node based on a second transmit/receive beam pair and while the first backhaul connection is established with Abedini, paras. [0108], [0109], Id.) The prior art disclosure and suggestions of Abedini et al. are for reasons of acting as a relay device for multiple donor or relay base stations in an IAB system (Abedini, paras. [0108], [0109], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of acting as a relay device for multiple donor or relay base stations in an IAB system.
11. The apparatus of claim 10, wherein the one or more processors are further configured to determine that a first beam for communicating with the first upstream node is desirable for access link communications with the first downstream node, wherein the one or more processors are configured to determine to establish the first backhaul connection based on the first beam (Zhang, para. [0146], Id. cf. Claim 2).
12. The apparatus of claim 11, wherein the one or more processors are further configured to perform beam training to determine signal measurements related to multiple transmit beams and multiple receive beams, wherein the one or more processors are configured to determine that the first beam is desirable for access link communications with the first downstream node based on one or more of the signal measurements determined based on the beam training (Abedini, paras. [0098], [0101], cf. Claim 3).
13. The apparatus of claim 11, wherein the one or more processors are further configured to determine that a second beam from the second upstream node is desirable for access link communications with the second downstream node, wherein the one or more processors are configured to determine to establish the second backhaul connection based on the second beam (Abedini, paras. [0108], [0109], cf. Claim 4).
Abedini, paras. [0098], [0101], cf. Claim 5).
15. The apparatus of claim 13, wherein the one or more processors are configured to determine to establish the first backhaul connection and determine to establish the second backhaul connection based on comparing a first signal strength or quality measurement of the first beam to a first threshold, and comparing a second signal strength or quality measurement of the second beam to a second threshold (Abedini, paras. [0098], [0101], cf. Claim 6).
16. The apparatus of claim 15, wherein the first signal strength or quality measurement and the second signal strength or quality measurement correspond to at least one of a signal-to-noise ratio (SNR) or a signal-to-interference-and-noise ratio (SINR) (Zhang, para. [0158], Id. cf. Claim 7).
17. The apparatus of claim 10, wherein the one or more processors are further configured to perform beam training and send one or more beam reports to a centralized entity, wherein the one or more processors are configured to determine to establish the first backhaul connection and determine to establish the second backhaul connection based on one or more commands received from the centralized entity based on the one or more beam reports (Zhang, paras. [0157], [0158], Id. cf. Claim 8).
Zhang, FIG. 1-1, Id. cf. Claim 9).
19. An apparatus for wireless communication (Zhang, FIG. 29, Id.), comprising: 
means for determining, by a node, to establish a first backhaul connection with a first upstream node for access link communications with a first downstream node (Zhang, para. [0146], Id.); 
means for determining, by the node, to establish a second backhaul connection with a second upstream node for access link communications with a second downstream node (Abedini, paras. [0108], [0109], Id.); 
means for establishing the first backhaul connection with the first upstream node based on a first transmit/receive beam pair (Zhang, para. [0146], Id.); and 
means for establishing the second backhaul connection with the second upstream node based on a second transmit/receive beam pair and while the first backhaul connection is established with the first upstream node (Abedini, paras. [0108], [0109], Id. cf. Claim 1).
Zhang et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Abedini et al. provides prior art disclosure and suggestions for the claimed invention, such as means for establishing the second backhaul connection with the second upstream node based on a second transmit/receive beam pair and while the first backhaul connection is established with the first upstream node (Abedini, paras. [0108], [0109], Id.) The prior art disclosure and suggestions of Abedini et al. are for reasons of acting as a relay device for multiple donor or relay Abedini, paras. [0108], [0109], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of acting as a relay device for multiple donor or relay base stations in an IAB system.
20. The apparatus of claim 19, further comprising means for determining that a first beam for communicating with the first upstream node is desirable for access link communications with the first downstream node, wherein the means for determining to establish the first backhaul connection is based on the first beam (Zhang, para. [0146], Id. cf. Claim 2).
21. The apparatus of claim 20, further comprising means for performing beam training to determine signal measurements related to multiple transmit beams and multiple receive beams, wherein the means for determining that the first beam is desirable for access link communications with the first downstream node is based on one or more of the signal measurements determined based on the beam training (Abedini, paras. [0098], [0101], cf. Claim 3).
22. The apparatus of claim 20, further comprising means for determining that a second beam from the second upstream node is desirable for access link communications with the second downstream node, wherein the means for determining to establish the second backhaul connection is based on the second beam (Abedini, paras. [0108], [0109], cf. Claim 4).
23. The apparatus of claim 22, further comprising means for performing beam training to determine signal measurements related to multiple transmit beams and multiple receive beams, wherein the means for determining that the first beam is desirable for access link communications with the first downstream node and determining that the second beam is desirable for access link communications with the second downstream node is based on one or more of the signal measurements determined based on the beam training (Abedini, paras. [0098], [0101], cf. Claim 5).
Abedini, paras. [0098], [0101], cf. Claim 6).
25. A computer-readable medium, comprising code executable by one or more processors to perform wireless communications (Zhang, FIG. 29, Id.), the code comprising code for: 
determining, by a node, to establish a first backhaul connection with a first upstream node for access link communications with a first downstream node (Zhang, para. [0146], Id.); 
determining, by the node, to establish a second backhaul connection with a second upstream node for access link communications with a second downstream node (Abedini, paras. [0108], [0109], Id.); 
establishing the first backhaul connection with the first upstream node based on a first transmit/receive beam pair (Zhang, para. [0146], Id.); and 
establishing the second backhaul connection with the second upstream node based on a second transmit/receive beam pair and while the first backhaul connection is established with the first upstream node (Abedini, paras. [0108], [0109], Id. cf. Claim 1).
Zhang et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Abedini et al. provides prior art disclosure and suggestions for the claimed invention, such as establishing the second backhaul connection with the second upstream node based on a second transmit/receive beam pair and while the first backhaul connection is established with the first upstream node (Abedini, paras. [0108], [0109], Id.) The prior art disclosure and Abedini, paras. [0108], [0109], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of acting as a relay device for multiple donor or relay base stations in an IAB system.
26. The computer-readable medium of claim 25, further comprising code for determining that a first beam for communicating with the first upstream node is desirable for access link communications with the first downstream node, wherein the code for determining to establish the first backhaul connection is based on the first beam (Zhang, para. [0146], Id. cf. Claim 2).
27. The computer-readable medium of claim 26, further comprising code for performing beam training to determine signal measurements related to multiple transmit beams and multiple receive beams, wherein the code for determining that the first beam is desirable for access link communications with the first downstream node is based on one or more of the signal measurements determined based on the beam training (Abedini, paras. [0098], [0101], cf. Claim 3).
28. The computer-readable medium of claim 26, further comprising code for determining that a second beam from the second upstream node is desirable for access link communications with the second downstream node, wherein the code for determining to establish the second backhaul connection is based on the second beam (Abedini, paras. [0108], [0109], cf. Claim 4).
29. The computer-readable medium of claim 28, further comprising code for performing beam training to determine signal measurements related to multiple transmit beams and multiple receive beams, wherein the code for determining that the first beam is desirable for access link communications with the first downstream node and determining that the second beam is desirable for access link communications with the second downstream node is based on Abedini, paras. [0098], [0101], cf. Claim 5).
30. The computer-readable medium of claim 28, wherein the code for determining to establish the first backhaul connection and determining to establish the second backhaul connection is based on comparing a first signal strength or quality measurement of the first beam to a first threshold, and comparing a second signal strength or quality measurement of the second beam to a second threshold (Abedini, paras. [0098], [0101], cf. Claim 6).
Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.
You et al. (US 2020/0145912 A1) provides prior art disclosure considered as relevant to the subject matter of the claimed invention (You, Abstract, “…The method comprises: receiving detection configuration information from a second node; and when detection request information is received from the second node, transmitting a detection signal to a neighboring node on the basis of the detection configuration information, wherein the detection signal is aperiodically transmitted and is transmitted on the basis of beam sweeping.”)
Luo et al. (US 2019/0116605 A1) provides prior art disclosure considered as relevant to the subject matter of the claimed invention (Luo, Abstract, “Aspects of the present disclosure provide for beam management in wireless communication systems. In some examples, beam angle information (e.g., angles of arrival/departure) may be utilized to select one or more serving downlink beams for communication between a scheduling entity and a scheduled entity. The beam angle information may further be utilized to facilitate additional operations within a backhaul network, such as wireless node locating, obstacle locating, system mapping within the network topology, beam ”)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Weidner whose telephone number is (571) 270-1825. The examiner can normally be reached Monday - Friday, 8:00 AM - 5:00 PM, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing by using a USPTO supplied web-based collaboration tool. To schedule an interview, the applicant    is encouraged to use the USPTO Automated Interview Request (AIR) form provided at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 




/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476